In the United States Court of Federal Claims

NO. 18- 599C
(Filed: May 1, 2018) FILED
) MAY - l 2013
DAVID A- AVERY= ) u.s. couRT oF
) FEDERAL CLA|MS
Plaimifr, )
)
v. )
)
CORECIVIC, INC., )
)
Defendant. )
)
DISMISSAL ORDER

 

Plaintiff is incarcerated at the Trousdale Turner Correctional Center in Hartsville,
Tennessee. He is proceeding pro se in this civil action against CoreCivic, Inc., a prison
management contractor. No filing fee has been paid. The claims in the complaint
include “false imprison [ment],” “exploitation of the injured party’s private property,” and
“unauthorized use of DAVID ANTHONY AVERY.” Compl. at 2-3.

The only proper defendant in this court is the United States. United States v.
Sherwood, 312 U.S. 584, 588 (1941) (citations omitted). This court has no jurisdiction
over plaintiffs claims against CoreCivic, Inc.l The clerlATRICIA E. CAMPBELL sMrrH

 

udge

 

' Even if the complaint could be construed to include claims against the government
entity that contracts With CoreCivic, Inc., that entity is the State of Tennessee, not the
United States.